DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2021 has been entered.

Response to Amendment
The amendment filed on 09/21/2021 has been entered. Claims 1, 5, and 8-11 are amended. Claims 1-13 are pending and addressed below.
Claim Objections
Claim 1 is objected to because expression “the available connections” should read --available connections-- to avoid insufficient antecedent basis.  Appropriate correction is required.
Claim 1 is objected to because expression “transmitting the signal, at a particular time,” should read -- transmitting the signal, at 
Claim 4 is objected to because expression “available connections” should read --the available connections--, as “available connections” has antecedent in claim 1 on which claim 4 depends.
Dependent claims 2-12 should read --the signaling routing method-- of already defined method of claim 1 etc., instead of “a signaling routing method”.











Claim Rejections - 35 USC § 112








The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:



Claims 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 11, claim feature “determining signal weightings to be applied to communication across each of the plurality of optimum routes” is not sufficiently described in the specification. Specification p.12, l.35-36; p.13, l.1-23 describing the subject matter of claim 11 discloses weighting of individual transport routes that comprise an optimum route, not weighting of optimum routes.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "at the optimum time" in line 2.  There is insufficient antecedent basis for this limitation in the claim or the related independent claim 1.
Claim 13 recites an apparatus (a telecommunication modem) and a method simultaneously in a single claim. That makes the claim indefinite.












Claim Rejections - 35 USC § 103     
Claims 1-9 and 13 are rejected under 35 U.S.C.103 as being unpatentable over GOPAL Rajeev et al (IDS reference, US 20160037434), hereinafter GOPAL.
Regarding claim 1, Gopal teaches, a signal routing method, performed by a processing module, for configuring transmission of a signal through a communications constellation comprising a plurality of assets (GOPAL: Fig. 2A, [40], [44], teaches a routing method through a satellite constellation is processed. Processing requires a processor or processing module), comprising: 
receiving an instruction to transmit a signal from a transmitter ground station associated with the processing module to a receiver ground station via the communications constellation (GOPAL: Fig. 2A, [8], [45], [67], teaches gateway (i.e. ground station) receives a forwarding table which provides instruction to forward packets between terminals T2 and T3 via satellites and gateways from the System Controller), 
determining, using the obtained connection data, an optimum route through the communications constellation to enable transmission of the signal from the transmitter ground station to the receiver ground station (GOPAL: [40], [66], [72], teaches determining an optimal route through the satellite constellation), the optimum route including inter-asset links between assets of the communications constellation operating in bent-pipe mode (GOPAL: [32] teaches satellite constellation can be in bent-pipe mode) , the inter-asset links existing at a particular time defined by the received connection data (GOPAL: [41], [42] teaches inter-asset link exists at a given point of time based positioning of the satellites), and 
transmitting the signal, at a particular time, from the processing module to the transmitter ground station for transmission to the first asset in a sequence of of assets representing the optimum route such that the signal is transmitted to the receiver ground station over the inter-asset links in the optimum route (GOPAL: [41]-[43], [45]-[46] teaches updating forwarding table by the System Controller (i.e. processing module) based on ISL status at a given time for transmitting data traffic via Gateway (i.e. ground station) to the determined optimum path satellite sequence),
wherein types of assets of the communications constellation comprise satellites configured in at least one of a Low Earth Orbit, LEO, or high altitude platforms, HAPs (GOPAL: [8] teaches satellites in the constellation can be at LEO or HAP).
Gopal does not expressly teach, requesting and obtaining connection data from a network management module defining the available connections between assets in the communications constellation.
However, in the same field of endeavor, Gopal suggests, requesting and obtaining connection data from a network management module defining the available connections between assets in the communications constellation (GOPAL: [67] teaches Route Determination Function of the System Controller can be distributed, which suggests distributed entity (e.g. processing module) can request and obtain connection data from a central location e.g. NOC having the distributed System Controller with connection data). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gopal’s method to include requesting and obtaining connection data from a network management module defining the available connections between assets in the communications constellation.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a software defined satellite network (SDSN) that employs a constellation of airborne network nodes, where all main or central Layer 2 (L2) network nodes are controlled via a centralized System Controller (SC), to reduce complexities (GOPAL: [7]).
Regarding claim 2, Gopal teaches the signal routing method, as outlined in the rejection of claim 1.
Gopal further teaches, further comprising the processing module performing packetizing, framing and modulation operations to prepare the signal for transmission through the communications constellation (GOPAL: [54], teaches the system controller function also includes adaptive coding and modulation to the packet).
Regarding claim 3, Gopal teaches the signal routing method, as outlined in the rejection of claim 1.
Gopal further teaches, wherein transmitting the signal from the processing module to the ground station comprises transmission via one or more terrestrial network nodes using microwave transmission (GOPAL: [49], teaches terrestrial network is used between NOC that can have System Controller and the Gateway (i.e. ground station). Terrestrial network is known to comprise microwave transmission links).
Regarding claim 4, Gopal teaches the signal routing method, as outlined in the rejection of claim 1.
Gopal further teaches, wherein obtaining the connection data comprises obtaining position data defining the positions of the assets and determining available connections between the assets based on relative position data for the assets (GOPAL: [42], [68], [72] teaches connection data comprises position and ISL data of the satellites in the constellation).
Regarding claim 5, Gopal teaches the signal routing method, as outlined in the rejection of claim 4.
 wherein the position data is obtained from at least one of: predetermined information defining the configuration of the communications constellation over a predetermined period of time, or real-time positions of the assets; and the determining of the optimum route is performed in a manner which takes into account variation of the communications constellation configuration with time, such that the optimum route is switched in response to variations in asset positions (GOPAL: [42], [68], [72] teaches optimum routes is determined using predetermined constellation data or real-time positions, and  forwarding table for optimum path is updated based on the variation in location).
Regarding claim 6, Gopal teaches the signal routing method, as outlined in the rejection of claim 1.
Gopal further teaches, wherein obtaining the connection data comprises obtaining information defining line-of-sight connectivity between assets and signal transmission characteristics existing between assets having line-of-sight connectivity (GOPAL: [41] teaches System Controller obtains updated connection related information of the satellite sequence, that is based on in-range criteria (i.e. line-of-sight connectivity)).
Regarding claim 7, Gopal teaches the signal routing method, as outlined in the rejection of claim 6.
 wherein the signal transmission characteristics represent at least one of interference or meteorological influences (GOPAL: [41] teaches weather condition representing transmission characteristics).
Regarding claim 8, Gopal teaches the signal routing method, as outlined in the rejection of claim 1.
Gopal further teaches, wherein the optimum route existing at the particular time represents one or more of: 
at least one of the shortest path length or the latency between the transmitter ground station and the receiver ground station (GOPAL: [41]-[42], [68], [72] teaches shortest path algorithm for a particular time. This satisfies ‘one of’ and ‘or’ criteria of the claim), 
the highest signal strength or signal to noise ratio which can be provided to the receiver ground station, 
the lowest number of satellites in a path between the transmitter ground station and the receiver ground station; and Page 3 of 8 a sequence of assets in which the number of assets able to operate in a repeater configuration is maximised and the number of assets required to operate in a regenerative configuration is minimised.
Regarding claim 9, Gopal teaches the signal routing method, as outlined in the rejection of claim 8.
 wherein the types of assets in the determined sequence of assets in the optimum route existing at the particular time are determined in dependence upon the distance between the assets in the sequence (GOPAL: [41]-[42], teaches satellites of the optimum routes are based on an in-range (i.e. representing distance) criteria at a given time). 
Regarding claim 13, Gopal teaches, a telecommunications modem comprising a processing module, the telecommunications modem comprising: a signal transmitter for transmitting information to a transmitter ground station, and a control link to a network management module, wherein the processing module is arranged to execute computer-implementable instructions to control the telecommunications modem to perform the method of claim 1 (GOPAL: Fig. 2B, Fig. 3, Fig. 4A, teaches a telecommunication modem comprising transmitter to gateway, control link to a system controller, and processor).

Claim 10 is rejected under 35 U.S.C.103 as being unpatentable over GOPAL, in view of Murphy Jim et al (US20110216760A1), hereinafter Murphy.
Regarding claim 10, Gopal teaches the signal routing method, as outlined in the rejection of claim 1.
determining a plurality of optimum routes existing at the particular time for transmission of signals associated with a respective plurality of frequency channels.
However, in the same field of endeavor, Murphy teaches, determining a plurality of optimum routes existing at the particular time for transmission of signals associated with a respective plurality of frequency channels (Murphy: [14]-[22], A method is disclosed for selecting eligible egress routes for IP telephony termination when multiple eligible carriers exist.  Any of a plurality of criteria or factors may be identified for selecting an eligible carrier).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gopal’s method to include determining a plurality of optimum routes existing at the particular time for transmission of signals associated with a respective plurality of frequency channels.
This would have been obvious because it would motivate one of ordinary skill in the art provide a method of selecting a carrier for routing by returning multiple routes for route advancement to a next most preferred carrier in the event of preferred carrier failure (Murphy: [2]-[3]).


Claim 11 is rejected under 35 U.S.C.103 as being unpatentable over GOPAL, in view of Beals Travis Roland et al (US20150280810), hereinafter Beals.
Regarding claim 11, Gopal teaches the signal routing method, as outlined in the rejection of claim 1.
Gopal further teaches, transmitting the weightings to the network management module for control of the communications constellation (GOPAL: [46] teaches received transport link congestion associated with weighting that makes the system controller (i.e. NM module) updates (i.e. controls) forwarding table to provide different capacity path (25 Mbps vs 50 Mbps) i.e. different weighting).
Gopal does not expressly teach, determining a plurality of optimum routes for transmission of a signal at the optimum time and determining signal weightings to be applied to communication across each of the plurality of optimum routes.
However, in the same field of endeavor, Beals teaches, determining a plurality of optimum routes for transmission of a signal at the optimum time and determining signal weightings to be applied to communication across each of the plurality of optimum routes (Beals; Travis Roland et al (US20150280810) [47]-[49], teaches assigning weights to the communication links that comprise optimal routes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gopal’s method to include determining a plurality of optimum routes for transmission of a signal at the optimum time and determining signal weightings to be applied to communication across each of the plurality of optimum routes.
This would have been obvious because it would motivate one of ordinary skill in the art to reduce cost of setting up inter-satellite links by virtue of using linking-gateway (Beals: [3], [6]).

Claim 12 is rejected under 35 U.S.C.103 as being unpatentable over GOPAL, in view of NPL (previously provided, High Altitude Platform Station (HAPS): A Review of New Infrastructure Development for Future Wireless Communication,  Anggoro K. Widiawan and Raham Tafazolli   Wireless Personal Communications (2007) 42:387-404), hereinafter Widiawan.
Regarding claim 12, Gopal teaches the signal routing method, as outlined in the rejection of claim 1.
wherein a HAP is configured for operation at an elevation of 2°-3° above a transmitter ground station and/or a satellite is configured for operation at an elevation of 5°above a transmitter ground station.
However, in the same field of endeavor, Widiawan teaches, a HAP is configured for operation at an elevation of 2°-3° above a transmitter ground station (Widiawan: Section 6.1; The High Altitude Platform Station is intended to provide broadband wireless access in a rural area.  The elevation angles range from 15 to 0 degrees. This satisfies “or” criteria of the claim) and/or a satellite is configured for operation at an elevation of 5°above a transmitter ground station.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gopal’s method to include that a HAP is configured for operation at an elevation of 2°-3° above a transmitter ground station.
This would have been obvious because it would motivate one of ordinary skill in the art provide a HAP based communication to satisfy increased demand for higher data rate wireless mobile communications (Widiawan: Abstract, Introduction).

Response to Arguments
Applicant’s arguments filed on 09/21/2021, with respect to the rejection of independent claim 1 under USC 103 have been fully considered and are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendment to the claims has necessitated the new ground of rejection presented in this office action.


















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
DANKBERG, US 20180227043, FLEXIBLE CAPACITY SATELLITE CONSTELLATION.
Krebs, US 20160094288, Satellite Constellation.
Claffery, US 6195553 B1, Method and apparatus for determining optimal paths among objects of a communications network.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/MAHBUBUL BAR CHOWDHURY/Examiner, Art Unit 2472